DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2022 has been entered.
 
Claim Status
Claims 1, 2, 5, 7, 9, and 10 are pending.  Claim 1 was amended.  Claim 6 was cancelled.

Response to Arguments
Double Patenting
As discussed in the previous Office Action, claim 7 was provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/077893 (reference application). Although the claim at issue is not identical, it are not patentably distinct from each other.  An analysis of the claims was provided in the previous Office Action.  Application No. 17/077893 has been granted as US 11385294, on 12 July 2022.  Therefore, this is no longer provisional, and is now a nonstatutory double patenting rejection.

35 USC 103
Applicant’s arguments, see page 6, filed 27 October 2022, with respect to the rejection of claims 1, 2, 5, and 8 - 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Izumi and Kozlowski.
Applicant argues (see page 6): the SOC is estimated from the OCV, but not from the impedance. Moreover, the usage of the neural network described in paragraphs [0154], [0118], and [0123] of Osada (reciting steps S005, S006) relates to the method of Fig. 3 of Osada, which includes the step S002 "Charge storage battery 135."
	Examiner submits that claim 1 as amended recites “wherein the artificial convolutional neural network receives and processes the series of electrical impedance measurements to generate therefrom at least one output signal representing a state of charge of the electrochemical battery”.  While Osada teaches an estimation of the total capacity of the battery at certain levels of state of charge, Osada is silent with respect to reporting an estimated state of charge based on the analysis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11385294. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims are shown below for comparison.

Claim 1 of application 17/077919 (the instant application)
A computer-implemented method of estimating a battery state of an electrochemical battery, the method comprising: 
		receiving a series of electrical impedance measurements of an electrochemical battery measured at different frequencies, the series of electrical impedance measurements ordered according to the respective measurement frequencies, and 
		determining a battery state of the electrochemical battery using an artificial convolutional neural network configured to receive as inputs the series of electrical impedance measurements, 
		wherein the artificial convolutional neural network receives and processes the series of electrical impedance measurements to generate therefrom at least one output signal representing a state of charge of the electrochemical battery.  

Claim 7 of application 17/077919 (the instant application)
	The method of claim 1, wherein the method further comprises: 
		calculating electrical impedance gradients from the series of electrical impedance measurements to generate a series of electrical impedance gradients, 
		wherein the artificial convolutional neural network is configured to receive as further inputs the series of electrical impedance gradients,
		wherein the artificial convolutional neural network receives and processes at least the provided series of electrical impedance values and the series of electrical impedance gradients to generate therefrom the at least one output signal representing a battery state associated with the electrochemical battery.  

Claim 1 of US 11385294
A computer-implemented method of estimating a battery state of an electrochemical battery, the method comprising: 
	providing a series of electrical impedance measurements of an electrochemical battery, each electrical impedance measurement being measured at a respective measurement frequency, the series being ordered according to the respective measurement frequencies, 
	calculating electrical impedance gradients from the series of electrical impedance measurements to generate a series of electrical impedance gradients, wherein calculating the electrical impedance gradients includes calculating gradients of a real part and gradients of an imaginary part of the series of electrical impedance measurements, 
	determining a battery state of the electrochemical battery using computational means configured to receive as inputs at least the series of electrical impedance gradients, 
	wherein the series of calculated electrical impedance gradients is provided to the computational means, 
	wherein the computational means receives and processes at least the provided series of calculated electrical impedance gradients to generate therefrom at least one output signal representing a battery state associated with the electrochemical battery.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al., US 2020/0200826 (hereinafter 'Izumi') in view of Kozlowski et al., US 2006/0284617 (hereinafter 'Kozlowski').

Regarding claim 1: Izumi teaches a computer-implemented method of estimating a battery state of an electrochemical battery ([004, 005]: discloses a method of estimating the capacity of a battery using a neural network to analyze a Nyquist plot, where the Nyquist plot is acquired), the method comprising: 
receiving a series of electrical impedance measurements of an electrochemical battery measured at different frequencies, the series of electrical impedance measurements ordered according to the respective measurement frequencies ([0023, 0032, Fig 1]: discloses applying a series of alternating currents at a plurality of frequencies to a battery, and plotting the results), and 
determining a battery state of the electrochemical battery using an artificial convolutional neural network ([0039, 0056, 00057, Fig 2]: discloses creating a Nyquist diagram from the plurality of AC impedance measurements, then providing that Nyquist diagram to a pre-trained neural network model, which then determines an estimate of the battery capacity), 
wherein the artificial convolutional neural network receives and processes the series of electrical impedance measurements to generate therefrom at least one output signal ([0062]: discloses an output layer of the neural network that produces an estimate of the battery capacity.  The available capacity of the battery, as opposed to the capacity when new, is interpreted as equivalent to the state of health of the battery).

Izumi is silent with respect to 
at least one output signal representing a state of charge of the electrochemical battery; and 
an artificial convolutional neural network configured to receive as inputs the series of electrical impedance measurements

Kozlowski teaches a method of determining “state-of-charge (SOC), state-of-health (SOH), and state-of-life (SOL) of primary and secondary batteries” using “wideband impedance data” and a neural network ([0019]) that includes 
at least one output signal representing a state of charge of the electrochemical battery ([Fig 4]: illustrates the initial state of charge (ISOC) and runtime state of charge (CSOC) predications, based on a pair of neural networks along with other prediction algorithms);
an artificial convolutional neural network configured to receive as inputs the series of electrical impedance measurements ([0037, 0038, 0063 – 0070; Fig 1, Fig 4]: discloses acquiring a set of impedance data at various frequencies, and providing these to a pair of neural networks that estimate the initial state of charge (ISOC) and the runtime state of charge (CSOC)).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Izumi in view of Kozlowski to estimate the state of charge of the battery using the available impedance data, in order to select the appropriate model of battery capacity, which is defined for a particular state of charge.

Regarding claim 2: Izumi in view of Kozlowski teaches the method of claim 1, as discussed above, wherein the method further comprises: 
adjusting the number of elements of the series of electrical impedance measurements to a predetermined number of elements (Izumi: [0052, 0057]: discloses removing unnecessary plot points “p” from the Nyquist diagram Ny, and interpolating plot points in the Ny image as necessary, which the Examiner interprets as equivalent to the step as claimed).

Regarding claim 5: Izumi in view of Kozlowski teaches the method of claim 1, as discussed above, wherein the artificial convolutional neural network receives and processes the series of electrical impedance values to further generate therefrom at least one output signal representing a state of function of the electrochemical battery (Izumi: [0062]: discloses an output layer of the neural network that produces an estimate of the battery capacity).

Regarding claim 9: Izumi in view of Kozlowski teaches a battery state estimating system for estimating a battery state of an electrochemical battery, the system comprising means for carrying out the steps of the method of claim 1 (Izumi: [0025]: discloses implementing the method of a controller or CPU).

Regarding claim 10: Izumi in view of Kozlowski teaches the battery state estimating system of claim 9, as discussed above, the battery state estimating system further comprising: 
electrical impedance measuring means configured for measuring the electrical impedance of an electrochemical battery at different measurement frequencies to provide the series of electrical impedance measurements (Izumi: [0023, 0032, Fig 1]: discloses applying a series of alternating currents at a plurality of frequencies to a battery, and plotting the results).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Kozlowski in view of Garcia et al, US 2018/0143257 (hereinafter 'Garcia') 

Regarding claim 7: Izumi in view of Kozlowski teaches the method of claim 1, as discussed above. 
Izumi in view of Kozlowski is silent with respect to wherein the method further comprises: 
calculating electrical impedance gradients from the series of electrical impedance measurements to generate a series of electrical impedance gradients, 
wherein the artificial convolutional neural network means is configured to receive as further inputs the series of electrical impedance gradients, 
wherein the artificial convolutional neural network means receives and processes at least the provided series of electrical impedance values and the series of electrical impedance gradients to generate therefrom the at least one output signal representing a battery state associated with the electrochemical battery.

Garcia teaches a method of estimating battery parameters using a Nyquist plot and a neural network that includes identifying internal battery parameters using geometric properties identified on a Nyquist diagram ([0088, Figs 1, 4]) that includes 
calculating electrical impedance gradients from the series of electrical impedance measurements to generate a series of electrical impedance gradients ([0065, 0088, Fig 1]: teaches the definition of a semicircle on the Nyquist diagram to identify a constant-phase-element (CPE), then estimating properties such as internal resistance and capacitance from the diagram, including using the “average slope of a tangent line” in the estimation). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Izumi in view of Kozlowski in view of Garcia to add an estimation of the current State of Health of the battery to the estimation of the battery capacity, to guide the process of replacing battery modules that demonstrate degraded performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brent A. Fairbanks/Primary Examiner, Art Unit 2857